[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                               No. 08-14751                   APRIL 7, 2009
                           Non-Argument Calendar            THOMAS K. KAHN
                                                                CLERK
                         ________________________

                 D. C. Docket No. 98-00108-CR-2-LSC-TMP

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

IMARI MAISHA MACKEY,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                       _________________________

                                (April 7, 2009)

Before CARNES, WILSON, and PRYOR, Circuit Judges.

PER CURIAM:

     Imari Maisha Mackey, proceeding pro se, appeals the denial of his 18 U.S.C.
§ 3582(c)(2) motion for a reduced sentence based on Amendment 706 to the

Sentencing Guidelines. The district court denied Mackey’s § 3582(c)(2) motion

because Amendment 706 did not have the effect of lowering his guideline range.

His guidelines range was 360 months to life before the amendment and would have

been 360 months to life after the amendment. Mackey argues that the district

court erred by declining to reduce his sentence without first considering the

sentencing factors identified in 18 U.S.C. § 3553(a).

      Under § 3582(c)(2) a sentence reduction must be consistent with the

Commission’s policy statement, which is found at U.S.S.G. § 1B1.10. In that

policy statement the Commission has instructed us that a reduction is not

consistent with the applicable policy statement if the amendment “does not have

the effect of lowering the defendant’s applicable guideline range.” U.S.S.G.

§ 1B1.10(a)(2)(B) (Nov. 2008). That limitation on the scope of Amendment 703 is

not affected by the United States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005),

decision. See United States v. Melvin, 556 F.3d 1190, 1192 (11th Cir. 2009).

Accordingly, there is no basis for any requirement that a district court consider the

§ 3553(a) factors, which do not affect the actual guidelines range, before deciding

whether it can reduce a sentence under Amendment 706.

      AFFIRMED



                                          2